    Case: 1:20-cv-07211 Document #: 27 Filed: 01/15/21 Page 1 of 7 PageID #:2503




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
____________________________________
                                         )
Tha Lights Global, Inc.,                 )    Case No.: 20-cv-7211
                                         )
              Plaintiff,                 )
       v.                                )    Judge: Honorable Matthew F. Kennelly
                                         )
Does 1-392, As Identified in Exhibit 2,  )
                                         )
              Defendants.                )
____________________________________)
                          PRELIMINARY INJUNCTION ORDER

       Plaintiff, Tha Lights Global, Inc. (“TLG”), having filed its complaint for Federal

Trademark Counterfeiting and Infringement, Unfair Competition and False Designation of

Origin, and claims under the Illinois Uniform Deceptive Trade Practices Act and having moved

for a Preliminary injunction against the Defendants, and the Court having considered the

complaint, declarations, exhibits, and memorandum of law filed in support, finds as follows:

       This Court hereby finds that it has personal jurisdiction over the Defendants because the

Defendants directly target their business activities toward consumers in the United States,

including the State of Illinois. Specifically, Defendants are reaching out to do business with

Illinois residents by operating one or more commercial Internet webstores on platforms such as

Amazon, Wish, Alibaba, or AliExpress, all which offer shipping to U.S. residents, including

those within the jurisdiction of the Northern District of Illinois, through which Illinois residents

can purchase products bearing counterfeit versions of the LIL PUMP marked products, United

States Trademark Registration Nos. 5,925,240 and 5,903,271 for LIL PUMP (the “Marks”) (Dkt.

2-1). These registrations are valid, unrevoked, and uncancelled.

       This Court further finds that injunctive relief previously granted in the Temporary
    Case: 1:20-cv-07211 Document #: 27 Filed: 01/15/21 Page 2 of 7 PageID #:2504




Restraining Order (“TRO”) (Dkt. #17) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under FED. R. OF CIV. PRO. 65.

Evidence submitted in support of this Motion and in support of Plaintiff’s previously granted

Motion for Entry of a Temporary Restraining Order establishes that Plaintiff has a likelihood of

success on the merits; that no remedy at law exists; and that Plaintiff will suffer irreparable harm

if the injunction is not granted.

        Specifically, Plaintiff has proved a prima facie case of trademark infringement because

(1) the LIL PUMP Marks are distinctive and registered with the U.S. Patent and Trademark

Office on the Principal Register; (2) Defendants are not licensed or authorized to use the LIL

PUMP Marks; and, (3) Defendant’s use of the LIL PUMP Marks is causing a likelihood of

confusion as to the origin or sponsorship of Defendants’ products with Plaintiff.

        Furthermore, Defendants’ continued and unauthorized use of TLG’s Marks irreparably

harms Plaintiff through diminished goodwill and brand confidence, damage to Plaintiff’s

reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to address such

damage, and therefore Plaintiff has inadequate remedy at law. Moreover, the public interest is

served by entry of this Preliminary Injunction to dispel the public confusion caused by

Defendants’ actions.

It is therefore ordered that:

    I. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        enjoined and restrained from:

            a. using the LIL PUMP trademarks or any reproductions, counterfeit copies or

                colorable imitations thereof in any manner in connection with the distribution,
Case: 1:20-cv-07211 Document #: 27 Filed: 01/15/21 Page 3 of 7 PageID #:2505




         marketing, advertising, offering for sale, or sale of any product that is not a

         genuine LIL PUMP product or not authorized by Plaintiff to be sold in connection

         with the LIL PUMP Trademarks;

      b. passing off, inducing, or enabling others to sell or pass off any product as a

         genuine LIL PUMP product or any other product produced by Plaintiff, that is not

         Plaintiff’s or not produced under the authorization, control or supervision of TLG

         and approved by Plaintiff for sale under the LIL PUMP Trademarks;

      c. committing any acts calculated to cause consumers to believe that Defendants’

         Counterfeit Products are those sold under the authorization, control or supervision

         of TLG, or are sponsored by, approved by, or otherwise connected with TLG;

      d. further infringing the LIL PUMP trademarks and damaging Plaintiff’s goodwill;

      e. otherwise competing unfairly with Plaintiff in any manner;

      f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

         moving, storing, distributing, returning, or otherwise disposing of, in any manner,

         products or inventory not manufactured by or for Plaintiff, nor authorized by

         Plaintiff to be sold or offered for sale, and which bear any of the LIL PUMP

         trademarks, or any reproductions, counterfeit copies or colorable imitations

         thereof; and

      g. using, linking to, transferring, selling, exercising control over, or otherwise

         owning or operating the infringing webstores, websites, or any other domain

         name that is being used to sell or is the means by which Defendants could

         continue to sell Counterfeit Products.

  II. Defendants, their affiliates, officers, agents, servants, employees, attorneys,
    Case: 1:20-cv-07211 Document #: 27 Filed: 01/15/21 Page 4 of 7 PageID #:2506




confederates, and all persons acting for, with, by, through, under or in active concert with them

be enjoined and restrained from:

           a. Moving, destroying, or otherwise disposing of any items, merchandise or

               documents relating to the Counterfeit Products, Defendants’ infringing webstores

               or websites, and/or Defendants’ assets and operation; and

           b. Removing, destroying, or otherwise disposing of computer files, electronic files,

               business records, or documents relating to any of Defendants’ infringing

               webstores, websites, assets, operations, or relating in any way to the manufacture,

               acquisition, purchase, distribution or sale of Counterfeit Products, or any

               reproduction, copy or colorable imitation of the LIL PUMP trademarks.

       III. Each Defendant and webstore (Amazon, eBay, Wish, Alibaba, AliExpress, etc.),

within fourteen (14) days after receiving notice of this Order, shall serve upon Plaintiff a written

report under oath providing: (a) their true name and physical address; (b) all websites and online

marketplace accounts on any platform that they own and/operate; (c) documents sufficient to

show total revenues generated from the sale of items hearing the LIL PUMP trademarks on their

websites and other online marketplaces, including but not limited to all Amazon, eBay, Wish, Ali

Express, Alibaba, PayPal,Western Union, Payoneer, Worldfirst, etcaccounts; and (d), for

Defendants only, the steps taken by each Defendant to comply with paragraphs 1(a)–(g) and

2(a)–(b), above.

       IV. Plaintiffs may immediately commence discovery by providing actual notice of this

Order and an appropriate subpoena (if necessary) to any of the following parties: (1) Defendants,

their agents, servants, employees, confederates, attorneys, and any persons acting in concert or

participation with them; (2) any online merchant platforms, banks, savings and loan associations,
    Case: 1:20-cv-07211 Document #: 27 Filed: 01/15/21 Page 5 of 7 PageID #:2507




payment processors or other financial institutions, including without limitation, Amazon, eBay,

Wish, Ali Express, AliBaba, PayPal, Inc., Western Union, Payoneer, Worldfirst, etc. or other

merchant account providers, payment provider, third party processors, credit card associations

(i.e. MasterCard and VISA) that receive payments or hold assets on Defendants’ behalf; and (3)

any third party service providers, including without limitation, ISPs, back-end service providers,

web designers, sponsored search engine or ad-word providers, shippers, domain name registrars,

domain name registries or online third-party sellers who have provided services for Defendants

(collectively, “Third Party Providers”) and they shall, within ten (10) days after receipt of such

notice, provide copies of all documents and records in such person or entity’s possession or

control relating to:

        a. The identities and addresses of Defendants, their agents, servants, employees,

confederates, and any persons acting in concert or participation with them and the locations and

identities of Defendants’ operations, including without limitation, identifying information

associated with Defendants’ infringing webstores websites and financial accounts;

        b. the nature of Defendants’ operations and all associated sales, methods of payment for

services and financial information, including, without limitation, identifying information

associated with the infringing websites and Defendants’ financial accounts, as well as providing

a full accounting of Defendants’ sales and listing history related to the infringing websites;

        c. Defendants’ infringing webstores, websites and any domain name registered by

Defendants; and

        d. Any financial accounts owned or controlled by Defendants, including their agents,

servants, employees, confederates, attorneys, and any persons acting in concert or participation

with them, including such accounts residing with or under the control of any banks, sadvings and
    Case: 1:20-cv-07211 Document #: 27 Filed: 01/15/21 Page 6 of 7 PageID #:2508




loan associations, payment processors or other financial institutions, including without limitation,

Amazon, eBay, Wish, Ali Express, Alibaba, PayPal, Inc., Western Union, Payoneer, Worldfirst,

or other merchant account providers, payment providers, third party processors, and credit card

associations (i.e., MasterCard and VISA).

       V. Defendants and any persons in active concert or participation with them who have

actual notice of this Order shall be restrained and enjoined from transferring or disposing of any

money or other of Defendants’ assets until further ordered by this Court.

       VI. Amazon, eBay, Wish, Ali Express, Alibaba, and their affiliates shall, within ten (10)

business days of receipt of this Order, block any money transfers and funds from being

transferred by the Defendants identified in Exhibit 2 of Plaintiff’s Complaint until further

ordered by this Court.

       VII. PayPal, Inc., Payoneer, Worldfirst (“Payment Processors”) shall, within ten (10)

business days of receipt of this Order, for any Defendant or any of Defendants’ infringing

websites:

            a. locate all accounts and funds utilized by Defendants and the infringing websites,

                 including any Payment Processor and accounts affiliated with the information

                 listed in Exhibit 2 of Plaintiff’s Complaint hereto; and

            b.   restrain and enjoin any such accounts or funds from being transferred or disposed

                 of until further ordered by this Court.

       VIII. Any banks, savings and loan associations, payment processors, or other financial

institutions, for any Defendant or any of Defendants’ infringing websites, shall within ten (10)

business days of receipt of this Order:

            a. locate all accounts and funds utilized by Defendants and the infringing websites,
    Case: 1:20-cv-07211 Document #: 27 Filed: 01/15/21 Page 7 of 7 PageID #:2509




                 including any financial accounts affiliated with the information listed in Schedule

                 A hereto; and

              b. restrain and enjoin any such accounts or funds from being transferred or disposed

                 of until further ordered by this Court.

       IX. Plaintiff may provide notice of these proceedings to Defendants, including notice of

the preliminary injunction hearing and service of process pursuant to FED. R. CIV. P. 4(f)(3), by

by sending an e-mail to the e-mail addresses provided for Defendants by third parties hosting

their webstores, such as Amazon, eBay, Wish, Ali Express, Alibaba, etc. Providing notice via e-

mail, along with any notice that Defendants receive from webstore hosts and payment

processors, shall constitute notice reasonably calculated under all circumstances to apprise

Defendants of the pendency of the action and afford them the opportunity to present their

objections.

       X. This Order shall apply to the infringing webstores, websites and any other domain

names properly brought to this Court’s attention and verified by sworn affidavit that verifies such

new webstores or domain names are being used by Defendants for the purpose of counterfeiting

the LIL PUMP trademark at issue in this action and/or unfairly competing with Plaintiff.

       XI. Upon two (2) days’ written notice Plaintiff or on shorter notice as set by this Court,

any Defendant may, upon proper showing, appear and move to dissolve or modify this Order

upon an appropriate evidentiary showing by Defendant.

       XII. The $10,000 bond posted by Plaintiff shall remain with the Court until a final

disposition of this case or until this Preliminary Injunction is terminated.

DATED: Jan. 15, 2021                            _________________________________________
                                                Honorable Matthew F. Kennelly
                                                United States District Court Judge
